DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 04/11/2022 are acknowledged and entered.

Claims 1-37 were pending.  In the amendment as filed, applicants have amended claims 1, 16, 18, 19, and 32-34; and cancelled claims 24-31 and 37.  No claims have been added.  Therefore, claims 1-23 and 32-36 are currently pending. 

Claims 10-13 and 36 are drawn to non-elected species and/or inventions, wherein the election was made without traverse in the reply filed on 09/27/2021 in respond to the restriction and/or species election requirements mailed on 07/27/2021, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Additionally, it is relevant to note that in regards to the rejoinder of the method claims (i.e. Claim 36) as discussed in the previous Office actions, applicant is reminded in order to retain the right to rejoinder the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder (see e.g. MPEP § 821.04(b); para. 6 on pg. 3 of the Office action mailed on 01/11/2022; and para. 7 bridging pgs. 5-6 of the Office action mailed on 07/27/2021).  

Accordingly, claims 1-9, 14-23, and 32-35 are under consideration in this Office Action.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejections of claims 16, 18, 19, 25, 29, and 31 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite have/has been withdrawn in light of applicant’s amendments of claims 16, 18, and 19 and/or cancellation of claims 25, 29, and 31. 

The rejection of claims 1-4, 6-9, 17-21, 24-29, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marquis et al. (WO 99/39581) has been withdrawn in view of applicant’s amendments of claim 1 thereto.

The rejection of claims 1-9, 14-21, and 24-35 are rejected under 35 U.S.C. 103 as being anticipated by Marquis et al. (WO 99/39581) has been withdrawn in light of applicant’s amendments of claim 1 thereto.

The provisional rejection under the judicially created doctrine of obviousness-type double patenting of claims 1-9 and 14-35 over claims 1-5, 9, 14-16, and 18-39 of copending Application No. 16/649,050 has been withdrawn in view of the terminal disclaimer filed on 04/11/2022.

Terminal Disclaimer
The terminal disclaimer filed on 04/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/649,050 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

New Rejection(s) – Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 14-23, and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all claims depending therefrom, are indefinite for reciting the phrase “the carbonate ester is proplyene carbonate” because one of ordinary skill in the art cannot reasonably determine the metes and bounds.  This phrase appears to be a typographical error because it is not clear as to the structural feature(s) of the term ‘proplyene carbonate’.  This term is not defined in the present specification and it is not recognized in the chemical art.  Therefore, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, newly amended claim 1 recites the limitation “wherein the oxime carbamate is oxamyl”.  Thus, claims 2-5 fail to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
May 13, 2022